department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eoeg et2 pub-140118-01 uil memorandum for robert westhoven from jerry holmes branch chief et2 cc te_ge eoeg subject questions this memorandum is in response to your questions for the public employers’ newsletter it also clarifies an application of the continuing employment exception to the medicare_tax in a factual situation that was not covered in our memo employment_tax issues for government entities which appeared in the date employment_tax update for government employers public employee question a part-time cafeteria employee has worked for school district a without interruption since the employee is hired in by school district a in a second summer position on a grounds crew neither position is covered by a state retirement_plan do the oasdi and medicare portions of the fica tax apply to these two positions or is the employee entitled to the continuing employment exception in one or both answer both portions of the fica tax apply to both positions the continuing employment exception to medicare_tax provided in code sec_3121 is not available to this employee it is only available to employees who participate in a public_retirement_system employees who are subject_to fica because they do not participate in a public_retirement_system must pay both portions of the fica tax regardless of when they were hired in general the medicare portion of the fica tax applies to employees of states and their political subdivisions unless some exception applies sec_3121 provides an exception from medicare_tax for continuing employment to qualify for the exception the employee must satisfy three conditions the employee’s service would pub-140118-01 be excluded from the term employment for fica purposes if sec_3121 did not apply the employee was hired on or before date as a bona_fide employee performing regular and substantial services the employment relationship with that employer has not been terminated after date effective for services performed after date this exception is available only to employees who participate in a public_retirement_system question what is the effect on the continuing employment exemption from medicare_tax when an employee originally hired in transfers in from one employer to another within the same political_subdivision an employee who is employed by the same political_subdivision but working a different office or division remains eligible for the continuing employment exception under sec_3121 of the code services performed by state_or_local_government employees hired on or before date who participate in a public_retirement_system are exempt from medicare taxes if sec_3121 otherwise applies provided that the employees were performing regular and substantial services for remuneration for that employer before date their employment relationship with that employer was not entered into for purposes of meeting the exception under sec_3121 and their employment relationship with that employer has not been terminated after date emphasis added this is referred to as the continuing employment exception to the medicare_tax code sec_3121 states that for purposes of subparagraph c 1the meaning of this condition is not self-evident the individual’s services must be excluded from employment as defined in sec_3121 which excludes only the services of employees participating in a public_retirement_system thus only employees participating in a public_retirement_system are eligible for the continuing employment exception see code sec_3121 with cross-reference to subparagraph a of u with cross-reference to subsection b of sec_3121 this rule is effective for services performed after date it was enacted by section b of the omnibus budget reconciliation act of obra publaw_101_508 101st cong 2d sess this provision amended sec_3121 by adding subparagraph f requiring fica coverage for public employees not participating in a retirement_system the house-senate_conference committee report h_r rep no pincite date makes it clear that the conference agreement extended medicare coverage to all employees not already subject_to the medicare_tax who became subject_to oasdi by reason of this provision pub-140118-01 i all agencies and instrumentalities of a state as defined in sec_218 of the social_security act shall be treated as a single employer and ii all agencies and instrumentalities of a political_subdivision of a state as so defined shall be treated as a single employer and shall not be treated as described in clause i emphasis added the term political_subdivision ordinarily includes a county city or town revrul_86_88 1986_2_cb_172 revrul_86_88 states that an employee hired before date does not qualify for the continuing employment exception if after date the employee transfers from a political_subdivision employer to a state employer q a employees of a state have more latitude in their transfers under sec_3121 as all agencies and instrumentalities of a state are considered to be a single employer thus an employee who qualifies for the continuing employment exception continues to qualify when transferred from one employer to another within the same political_subdivision the following points must be kept in mind first the original hire date of the employee is used in evaluating the continuing employment exception as long as there was no break_in_service thus for an employee who transferred after date from one state_agency to another the original date of hire would apply if the employee transferred from employment with town a to town b then the date of hire for this purpose would be that in town b if school districts a and b are an elementary_school and a high school district which merge into a new entity a consolidated school district then the continuing employment exemption applies to employees of both a and b 920_f2d_370 6th cir holds that the continuing employment exception applies to cases of merger or consolidation of school districts as the teachers continue to work for the same employers under a new name there was no suggestion in this case that the merging school districts had to be part of the same political_subdivision city or town the three school districts that merged in the muhlenberg case were not part of the same political_subdivision question sec_3 and deal with rehired annuitants an employee of a school district was covered under the state employees’ retirement_system the individual retired in began receiving a pension and was subsequently rehired by the same school district as a substitute teacher bus driver or coach what taxes should be withheld pub-140118-01 answer the individual would be subject_to medicare_tax as the continuing employment exception would no longer apply this would be true in all cases the remaining answer to this question depends upon whether the position is covered by a an agreement under sec_218 of the social_security act sec_218 agreement an individual in a position covered by a sec_218 agreement providing for full coverage is subject_to social_security_tax under the terms of the agreement the agreement takes precedence over the state-retirement-system rules of sec_3121 under which the individual might not have to pay social_security_tax see sec_3121 which excludes individuals under a agreement from employment under sec_3121 thus if a teacher who was covered under a state retirement_system retired and was rehired as a bus driver a position covered by a agreement the individual would be subject_to social_security_tax under the terms of the agreement now consider the case of a physical education teacher who retired in from a full-time teaching position he was covered by the state retirement_system and is now drawing a state pension in he was rehired as an athletic director a position which like a teaching position is covered by the state retirement_system in this case the position is not covered by a agreement does the employer have to make contributions to the state retirement_system on this individual’s behalf does social_security_tax apply the teacher is a rehired annuitant ie a former participant in state retirement_system who has previously retired and who is either currently receiving retirement benefits or has reached normal_retirement_age the regulations provide that a rehired annuitant is deemed to be a qualified_participant in the retirement_system without regard to whether he or she continues to accrue a benefit or whether the distribution of benefits under the retirement_system has been suspended pending cessation of services sec_31_3121_b_7_-2 employment_tax regulations this rule also applies if the annuitant was rehired by another school district which maintains the same retirement_system as the first for instance a second school district which participates in the same state retirement_system under which the teacher is covered in other words contributions do not have to be made to the state retirement_system on the retired annuitant’s behalf he is also not subject_to the oasdi portion of social_security_tax medicare_tax would apply because the employee terminated his employment relationship after date and no longer qualifies for the continuing employment exception pub-140118-01 question a full-time teacher has a second position working ten hours per week for the employing school district as a bookkeeper the school district has a agreement covering all employees should the district withhold and pay fica from the teacher’s wages as a bookkeeper answer yes the wages from the second position are subject_to fica when a worker is in a position covered by a agreement the terms of that agreement govern the application of fica for more detailed information on these questions see employment_tax issues for government entities in the date employment_tax update for government employers question a town has on-call firefighters who were hired prior to they are paid annually the town withholds oasdi tax but does not withhold medicare is this tax treatment correct answer first the firefighters do not qualify for the fica exemption for individuals hired temporarily as emergency workers code sec_3121 although they are described as being on-call and paid yearly they are continuously employed from year to year and paid to be available to work even if they are not called upon to fight any fires see revrul_88_36 1988_1_cb_343 q10 which states that police officers who are paid to be on call for a set schedule of hours each week are performing a regular service by being available to respond to calls second if the firefighters are covered under a sec_218 agreement then the town should withhold oasdi and medicare taxes under the terms of the agreement if the firefighters do not participate in a public_retirement_system and they pay fica tax for that reason then the town should withhold both oasdi and medicare taxes code sec_3121 and sec_3121 together impose medicare_tax on public employees who pay fica tax because they are not covered by a public_retirement_system the continuing employment exception is not available to these employees this rule is effective for services performed after date only if the firefighters participate in a public_retirement_system do they qualify for the continuing employment exception to medicare_tax question are emergency firefighters subject_to employment_taxes answer that depends on what is meant by emergency firefighters there is an exception to fica tax for services performed on a temporary basis in emergencies sec_3121 see pub and question above if the firefighters are pub-140118-01 hired on a one-time basis such as to fight a forest fire they may be eligible for the fica exception in general however firefighters are regular employees if the firefighters have a continuing relationship with their employer even though they are described as on call they are not temporary workers hence they do not qualify for the fica tax exception if they do not participate in a public_retirement_system they are subject_to oasdi and medicare taxes question a town has a agreement which excludes elective positions do elected positions have to be covered by fica answer yes as of date local governments are required to cover elective positions under fica if the positions are not covered under a qualified public_retirement_system question are there any services that may be excluded from both fica and public_retirement_system coverage yes the following services are excluded unless they are covered under a sec_218 agreement services of full-time students enrolled and regularly attending classes at the school_college_or_university where they are working this includes students working for a sec_509 nonprofit entity organized for the benefit of the school_college_or_university sec_3121 services of election officials and election workers paid less than a statutorily established amount in a calendar_year in the amount is dollar_figure question are there any services that are never covered under a sec_218 agreement yes the following services can never be covered under a sec_218 agreement services of an individual employed to relieve him from unemployment services in a hospital home or other institution by a patient or inmate services of an individual working on a temporary basis in case of fire storm snow earthquake flood or other emergency pub-140118-01 services of non-resident aliens with f-1 j-1 m-1 or q-1 visas services performed by transportation system employees who are covered compulsorily under section k of the social_security act and services of a notary public question is there an obligation to pay social_security_tax for employees who were previously covered under a state retirement_system but who withdrew their contributions answer an employee can withdraw his or her contributions from a state retirement_plan after termination of services the prior services would not be subject_to social_security question an employee was covered by a state retirement_plan while employed this employee resigned and withdrew his contribution from the retirement_plan the employee then went to work for another employer and was covered under social_security if this worker has the required quarters will he be subject_to the public pension offset answer no the employee will not receive a public pension because he withdrew his contribution from the retirement_plan question can employees change their forms w-4 in mid-year to increase their withholding exemptions even though their marital status and number of dependents have not changed for example an employee revises his form_w-4 to increase his exemptions from three to nine or repeatedly changes his form_w-4 answer no every employee must furnish to the employer a signed withholding_exemption certificate form_w-4 on or before the date of employment the form_w-4 must indicate the employee’s marital status and the number of withholding exemptions claimed this number should not exceed the number to which the employee is entitled a married employee can claim an exemption for a spouse only if the spouse does not have in effect a form_w-4 claiming his or her own exemption code sec_3402 if the employee fails to provide a form_w-4 the employer must withhold as if the individual were single with no withholding exemptions sec_31 f - a employment_tax regulations pub-140118-01 pub tax withholding and estimated_tax provides detailed instructions for completing form_w-4 pub and pub provide information about determining the correct amount of income_tax_withholding employees may amend their forms w-4 if their situations change some of the reasons to add an exemption would be if an employee gets married provided the spouse does not work and claim his or her own exemption or if a child is born or adopted sec_31_3402_f_2_-1 employment_tax regulations the purpose of completing the form_w-4 is to have the right amount of tax withheld sometimes this cannot be done simply by claiming an exemption for each member of a family the employee may be entitled to additional_withholding_allowances as provided in the regulations code sec_3402 sec_31 m - employment_tax regulations for instance the employee might have deductions and credits which will significantly reduce taxable_income to benefit from extra allowances the employee must have in effect with the employer a form_w-4 claiming additional allowances the employee may also be entitled to fewer exemptions or need to have additional tax withheld if for instance the employee has additional sources of income such as self-employment or investment_income form_w-4 is also used to authorize additional withholding see pub any unauthorized change or addition to a form_w-4 makes it invalid this includes taking out the language by which the employee certifies that the form is correct a form_w-4 is also invalid if by the date an employee gives it to the employer he or she indicates in any way that it is false an employee who files a false form_w-4 may be subject_to a dollar_figure penalty an employer should not knowingly use an invalid form_w-4 to calculate withholding the employer should tell the employee it is invalid and ask for another one if the employee does not provide a valid one the employer should withhold taxes as if the employee were single and claiming no withholding_allowances however if a prior form_w-4 is in effect with respect to the employee the employer should continue to withhold in accordance with the prior form sec_31_3402_f_2_-1 and sec_31_3402_f_5_-1 employment_tax regulations question employees sometimes claim exemption from withholding on their forms w-4 can you explain the applicable rules answer an employer is not required to deduct and withhold income_tax upon payment of wages to an employee if the employee has filed a valid certificate of exemption from withholding an employee may claim exemption from income_tax pub-140118-01 withholding if he or she had no income_tax_liability last year and expects to have no tax_liability this year code sec_3402 see the form_w-4 instructions for more information an employee must submit a form_w-4 to the employer each year by february 15th to claim exemption from withholding if the employee does not provide a new form_w-4 the employer must withhold tax as if the employee were single with zero withholding_allowances the employer must send the irs copies of forms w-4 received during the quarter from employees claiming more than withholding_allowances or exemption from withholding when the employee’s wages are usually more than dollar_figure per week sec_31_3402_f_2_-1 employment_tax regulations see also publication pp -13 question sec_12 is a state_or_local_government required to withhold and pay social_security_taxes for its employees answer if the employees do not participate in a public_retirement_system yes the state_or_local_government must withhold and pay oasdi and medicare taxes with limited exceptions this provision applies for services performed after date code sec_3121 if the employees are in a group covered under a agreement they are subject_to social_security_tax under the agreement code sec_3121 the rules of sec_3121 discussed immediately below do not apply most agreements apply to both oasdi and medicare coverage but there are also medicare-only agreements while both portions of social_security_tax generally apply to employees of state and local governments there is an exception from medicare_tax for employees who participate in a public_retirement_system and who have been continuously employed since before date see the discussion above of code sec_3121 employees hired or rehired after date are subject_to mandatory medicare coverage with limited exceptions see pub question a school district pays its coaches a fee for their services should the district report these payments on form_w-2 or form_1099 coaches are hired under a contract each season the schedule of practice times game times and locations is set by the athletic director of the school the school provides equipment referees time keepers insurance medical coverage for the players etc the school pub-140118-01 provides transportation to games and liability insurance it issues general instructions under which the coach works answer school coaches like teachers are subject_to sufficient control that they are typically employees under the common_law the school district has a right to control the manner and means by which coaches and athletic directors perform their functions we know of no case or ruling in which members of the faculty of a school or college were found to be independent contractors potter v commissioner tcmemo_1994_356 temporary untenured college humanities professor an employee for fica purposes revrul_70_308 1970_1_cb_199 part-time instructors hired by a school to teach courses for occupations in airline industry are employees for fica purposes revrul_70_363 1979_2_cb_207 attorney-instructors and their substitutes conducting classes at law college are employees for fica purposes revrul_57_119 1957_1_cb_331 athletic association composed of colleges and universities is employer for fica purposes of officials it engages trains and supervises to officiate at intercollegiate athletic contests we can think of no basis for concluding that a high school coach is engaged in an independent trade_or_business a coach does not have the freedom of action characteristic of an independent_contractor but must function under policies and regulations established for the school additional important factors are that a coach has no investment in facilities has no opportunity for profit or loss is an integral part of the school’s trade_or_business and must perform his services personally a coach performs his services on school property on a schedule established by the school schools are liable for negligent or tortious conduct of their faculty members the fact that a coach’s remuneration is termed a fee or stipend rather than salary or wages is immaterial coaches’ wages are subject_to employment_taxes and should be reported on form_w-2 question a county pays meal money allowances including lunch and dinner for its ballot clerks they are not required to eat their meals on the premises and usually go to a local restaurant are these payments taxable answer yes they are taxable sec_62 of the code provides that gross_income means all income from whatever source derived including fringe_benefits there is no exclusion that applies to a fringe benefit of this type there is no contention that the meals are provided on the business_premises for the convenience_of_the_employer sec_119 moreover regular meal money does not qualify for the exclusion for de_minimis fringes provided by sec_1_132-6 of the regulations this exclusion is for meal money which meets three criteria it is provided on an occasional basis b because overtime work necessitates the extension of the employee’s normal work schedule and to enable the employee to work overtime pub-140118-01 the meal money in this case is provided on a routine basis and is not excludible from income question a school district has a agreement which covers employees who are not teachers school board members for this district meet times a year and are paid a fee of dollar_figure per meeting are these individuals employees and if so are their fees subject_to_withholding oasdi and medicare taxes officers employees and elected officials of states and their political subdivisions and instrumentalities are employees for purposes of income_tax_withholding code sec_3401 are school board members public officials the code does not define the term public official but sec_1_1402_c_-2 of the income_tax regulations gives the following examples the president the vice president a governor a mayor the secretary of state a member of congress a state representative a county commissioner a judge a justice of the peace a county or city attorney a marshal a sheriff a constable a registrar of deeds or a notary public under federal_law supreme court cases an office is a public station conferred by the appointment of a government the term embraces the idea of tenure duration emolument and duties fixed by law where an office is created the law usually fixes its incidents including its term its duties and its compensation 269_us_514 officers and employees are agents of a state or political_subdivision to administer its laws the independent_contractor has liberty of action which excludes control or the right to control characteristic of the employer-employee relationship id pincite an official operates with a certain amount of independence under the law but the law also usually specifies a chain of command including provision for an official’s removal a public official usually takes an oath of office an elected official is responsible to the electorate it is necessary to consult the statutes or ordinances establishing a position to determine whether the position is a public_office in the case of school boards consultation of state statutes and their annotations is likely to provide ample evidence that school board members are public officials for instance we consulted the annotated code of maryland matthew bender and found that county school boards are created by statute as bodies politic and corporate sec_3 a county board_of education is an agent of the state of maryland entitled to eleventh amendment immunity 689_fsupp_535 d md some county board members are appointed by the governor and some are elected appointed members may be removed for cause by the state superintendent of education with the approval of the governor section d elected members may be removed for cause by the state board_of pub-140118-01 education with approval of the governor section i the duties and responsibilities of county boards are established by statute although educational matters affecting counties are under the control of the county boards of education the county boards’ authority is subject_to statutes enacted by the legislature and to the supervening authority of the state board_of education in re patrick y md these statutory provisions and cases make it clear that in maryland a school board member is subject_to a degree of control likely to make him or her a public official whose compensation is subject_to income_tax_withholding this situation is likely to prevail throughout the nation boards of education water boards and other boards and commissions are created by state statute consultation of these statutes is likely to show that these positions are defined as public officials of the states or their political subdivisions or instrumentalities are school board members employees for fica purposes the common-law rules apply to determine whether an individual is an employee for fica purposes sec_3121 in the case of public officials the statutory provisions which establish their status as officials are also relevant to the determination of whether they are common-law employees these provisions provide facts tending to show that officials’ performance of their duties under the law is controlled by state statute the authority of superior officials and the electorate are school board members whose compensation is called fees properly treated as fee-based public officials no their compensation is wages subject_to fica tax a fee-based public official is one who receives compensation in the form of fees directly from the public with whom he does business for instance a notary public revrul_74_608 1974_2_cb_275 it does not matter what an official’s compensation is called or how often it is paid if the individual is an employee and receives compensation from a public employer rather than directly from members of the public his or her compensation is subject_to fica tax question a are liquidated and punitive_damages subject_to fica_taxes the term liquidated_damages means damages whose amount has been ascertained either in a judgment or in an agreement typically when a specific sum has been expressly agreed to by two parties as the amount of damages to be recovered in case of breach of an agreement the sum is referred to as liquidated_damages pub-140118-01 it is necessary to look at the origin of the claim to determine whether employment_taxes apply generally fica_taxes apply to a dismissal payment revrul_71_408 1971_2_cb_340 see the cases listed below be aware however that in revrul_58_301 1958_1_cb_23 the service ruled that liquidated_damages for termination of a 5-year employment contract were not wages for fica purposes the service limits the application of this ruling to cases in which there is a buy-out of a contract of specific duration punitive_damages are awarded to punish or make an example of a defendant on account of outrageous conduct punitive_damages are awarded in addition to compensatory_damages for actual monetary losses because of the nature of punitive_damages they will not be the equivalent of wages on account of employment and consequently are not subject_to fica_taxes you should be aware that congress recently amended the treatment of punitive_damages in sec_104 dealing with compensation_for injuries or sickness sec_104 now excludes from income only damages other than punitive_damages received on account of personal physical injuries or physical sickness therefore punitive_damages even in connection with personal injuries are not excludible from income new sub sec_104 provides a narrow exception to the rule_of inclusion for punitive_damages in a wrongful_death_action where state law provides the only damages that may be awarded are punitive_damages these rules apply generally to amounts received after date b if liquidated_damages are not subject_to fica_taxes is an employer required to provide a form_1099 to an individual who receives a legal settlement in general yes a payor of damages or its insurer is required by code sec_6041 to report on form_1099 when it makes payments of dollar_figure or more as a result of a judgment or a settlement it is generally agreed that no information reporting is required for payments which are not subject_to income_tax thus there would be no reporting requirement for a payment of damages exclusively for physical injuries with the exception of punitive_damages which are includible in income sec_104 c what if the legal settlement is related to termination of an employee settlements of suits in cases of employee termination arise from a variety of causes of action the settlement could be for a breach of contract a tort or a violation of any one of a number of federal or state statutes such as the age discrimination in employment act or the americans with disabilities act all the facts must be considered for instance the complaint the settlement document a court’s opinion etc to determine what the award is for there is no simple answer to this question pub-140118-01 we will focus upon damages received to compensate for economic loss for example lost wages business income and benefits these amounts are includible in gross_income unless a personal physical injury caused the loss in general severance payments are wages for employment and are subject_to fica_taxes this position is supported by no fewer than six court decisions dealing with payments made in the course of the layoffs and downsizing of the 1980s and 90s two of these decisions have been affirmed by the second and federal circuits 42_fedclaims_867 aff’d 226_f3d_1322 fed cir plaintiff was required to sign a release and covenant not to sue in exchange for the payment 44_fedclaims_260 76_fsupp2d_236 n d n y aff’d 231_f3d_889 2d cir indications that the settlement amounts were wages for employment were that the payments arose in connection with the employment relationship and that the amounts were based on salary and years_of_service wages are generally subject_to fica tax when they are actually or constructively paid employment_tax regulation sec_31_3121_a_-2 severance payments are subject_to fica tax in the year in which they are paid the fica tax_rate and wage_base are those in effect in the year of payment futa_tax and income_tax_withholding also apply sec_3306 sec_3401 the supreme court recently affirmed the service’s position that fica tax applies for the year of payment not the year in which the services were or were not performed u s v cleveland indians 121_sct_1433 149_led_401 rev’g 215_f3d_1325 6th cir note that the service has recently issued an mssp audit guide for lawsuit awards and settlements date training tpds no 86391g it provides a lot of interesting information on this topic question a town official pursues a masters degree in public administration the town pays the cost of the tuition for the courses and treats these payments as a taxable fringe benefit the courses are job-related for the most part is the town treating this benefit correctly answer when an employer pays an employee’s tuition the available exclusion would be under sec_132 as a working_condition_fringe a working_condition_fringe is any property or services provided to an employee to the extent that if the employee paid for them the payment would be allowable as a deduction by the employee under sec_162 or sec_167 sec_162 provides for the deduction of business_expenses sec_167 provides for the deduction of depreciation the payments are excludible from income as a working_condition_fringe if they meet the requirements of sec_162 and its regulations educational expenses are pub-140118-01 deductible if they maintain or improve skills required by the individual in his employment or if they meet the express requirements of the employer the expenses are deductible if the educational requirements are imposed as a condition to retention of employment status or pay level and also if new requirements are imposed after the employee is hired sec_1_162-5 income_tax regulations the town official resembles the taxpayer in blair v cir tcmemo_1980_488 who was employed as a personnel manager taking courses toward a master’s degree in business administration she was entitled to deduct her tuition expenses for relevant courses because they improved her job skills and did not qualify her for a new trade_or_business in this case there were no minimum qualifications for the job no deduction was allowed for courses which did not pertain to her trade_or_business educational expenses are not deductible if the courses are required to satisfy the minimum educational requirements to qualify for employment for instance if a bachelor’s degree is a minimum requirement for a teacher none of the costs of a bachelor’s degree would be deductible even if an individual was hired provisionally as a teacher with the understanding that he would complete his bachelor’s degree sec_1_162-5 income_tax regulations educational expenses are not deductible if they qualify the individual for a new trade_or_business thus if an employer requires an employee to pursue a law degree in order to continue her current non-legal employment the expenditures of attending law school are not deductible because pursuit of a law degree always qualifies an individual who is not an attorney for a new trade_or_business sec_1_165-2 income_tax regulations you have asked about expenses being paid directly if the employee is reimbursed for expenditures the reimbursement arrangement must be an accountable_plan within the meaning of sec_62 and regulations this means the employees must submit documentation of their business_expenses the plan must require that the employee return any excess reimbursement to the employer code sec_127 provides another exclusion for an educational_assistance program under a separate written plan for employees this provision allows an individual an exclusion of up to dollar_figure in a calendar_year for tax years beginning before it does not apply to graduate level courses leading to a law business medical or other advanced academic or professional degree the economic_growth_and_tax_relief_reconciliation_act_of_2001 made this provision permanent and extended the exclusion to graduate level courses after date question a town has a public safety director who is a retired police chief he carries a firearm and has arrest powers he drives a regular unmarked vehicle and pub-140118-01 commutes in this vehicle from home to the office is he entitled to exclude the value of the use of the car from his income answer as a general_rule fringe_benefits such as the use of a car are includible in income we do not have enough facts to answer this question but the law is as follows sec_132 of the code allows an exclusion for a working_condition_fringe a working_condition_fringe is any property or services provided to an employee by an employer to the extent that if the employee paid for the property or services the payment would be allowable as a deduction under sec_162 or sec_167 sec_132 in this context the payment would have to be a business_expense the value of a qualified_nonpersonal_use_vehicle can be excluded from income as a working_condition_fringe if the use of the vehicle conforms to the requirements of paragraphs k through of sec_1_274-5t of the regulations sec_1 5t h income_tax regulations an employee does not have to substantiate the business use of a nonpersonal use vehicle in order to exclude its value from income a qualified_nonpersonal_use_vehicle means any vehicle which by reason of its nature is not likely to be used more than a minimal amount for personal purposes sec_274 normally this is something like a fire engine a clearly marked police or fire vehicle a flatbed truck school_bus ambulance etc there are only limited circumstances under which an unmarked police car qualifies as a nonpersonal use vehicle first the driver must be a law enforcement officer a law enforcement officer must satisfy all of the following requirements he or she must be a full-time_employee of a governmental_unit that is responsible for preventing or investigating crimes involving injury to persons or property including catching or detaining persons for these crimes the officer must be authorized by law to carry firearms execute search warrants and to make arrests the officer must regularly carry firearms except when it is not possible to do so because of the requirements of undercover work second any personal_use of the vehicle must be authorized by the government agency or department that owns or leases the vehicle and employs the officer and sec_274 of the code provides in part that a deduction incurred with respect to listed_property as defined in sec_280f will be disallowed unless substantiated by adequate_records or sufficient corroborative evidence listed_property generally includes any passenger_automobile or any other_property used as a means of transportation sec_274 does not apply to a qualified_nonpersonal_use_vehicle as defined in sec_274 pub-140118-01 third the use must be incident to law-enforcement functions such as being able to report directly from home to a stakeout or surveillance site or to an emergency situation use of an unmarked vehicle for vacation or recreation trips cannot qualify as an authorized use sec_1_274-5t income_tax regulations it is not clear whether a public safety director is employed by an agency responsible for preventing or investigating crimes involving injury to persons or property the individual appears to have some of the powers of a law enforcement officer except that the authority to execute search warrants is not mentioned a law enforcement officer must have all of the powers listed above it is not clear from the facts whether the individual’s use of the vehicle is authorized by the governmental agency which employs him or whether the use is incident to law-enforcement functions if the individual is allowed to use the vehicle as a courtesy and for commuting purposes it does not qualify as a nonpersonal use vehicle and the commuting value is income subject_to fica and income_tax_withholding question for purposes of defining a qualified_nonpersonal_use_vehicle what qualifies as a clearly marked police or fire vehicle answer a police or fire vehicle is clearly marked if it has insignia or words which make it clear that it is a police or fire vehicle a marking on a license plate is not a clear marking for this purpose according to the regulations the exclusion for a clearly marked police or fire vehicle applies only to a vehicle that is required to be used for commuting by a police officer or fire fighter who when not on a regular shift is on call at all times other than commuting personal_use of the vehicle outside the limit of the police officer’s arrest powers or the fire fighter’s obligation to respond to an emergency must be prohibited by the governmental_unit sec_1_274-5t income_tax regulations question a town provides cars which its officials and other employees use during the workday for business purposes these employees also use the cars for commuting to and from work is the use of these vehicles for commuting taxable_income to the employees generally yes the value of noncash fringe_benefits is taxable_income to the recipient code sec_61 thus the commuting value of a vehicle owned or leased by a public entity usually represents taxable_income to the employee pub-140118-01 one exception is for the qualified_nonpersonal_use_vehicle described above thus for example when a law enforcement officer drives a clearly marked police car to his or her residence when off duty and otherwise satisfies the requirements described above the commuting value of that vehicle is not income to the employee there are several ways to value the commuting use of a car for income and fica tax purposes the cents-per-mile rule the lease value rule and the commuting rule under the cents-per-mile rule the value of the use of a car is the standard mileage rate for cents per mile multiplied by the number of personal miles driven under the lease value rule the value of the use of the car is the annual lease value in the regulations less the amount of use which would be a working_condition_fringe to the employee see sec_1_61-21 income_tax regulations which also discusses this valuation method in detail to qualify as a working_condition_fringe the business use must be deductible as a business_expense by the employee this means that the employee must keep a log to account for the business miles driven more information about these methods can be found in publication 15-b employer’s tax guide to fringe_benefits under limited circumstances the commuting rule can be used to determine the commuting value of a car under this rule the employer determines the commuting value by multiplying each one-way commute from home to work or from work to home by dollar_figure if more than one employee commutes in the vehicle this value applies to each employee to use this rule the employer must meet all the following requirements the employer owns or leases the vehicle and provides it to one or more employees for business use for bona_fide noncompensatory business reasons the employee is required to commute in the vehicle the employer is treated as meeting this requirement if the vehicle is generally used each workday to carry at least three employees to and from work in an employer-sponsored commuting pool the employer establishes a written policy under which the employee is not allowed to use the vehicle for personal purposes other than for commuting or de_minimis personal_use such as a stop for a personal errand on the way between a business delivery and the employee's home the employee does not use the vehicle for personal purposes other than commuting and de_minimis personal_use if this vehicle is an automobile the employee who must use it for commuting is not a control employee an elected official is always a control employee for tax_year pub-140118-01 a control employee of a government employer is one whose compensation is dollar_figure or more for the year the term bona_fide noncompensatory business reason means that the employee must be required to commute in the vehicle for the benefit of the employer not for the benefit of the employee this would be the case if the employee was driving a van in an employer-sponsored carpool another example would be if a car though unmarked was outfitted with communications or other equipment the employee would need if on call hours a day other possibilities might be unavailability of parking at the workplace also an employee in the field who would otherwise have to return to the workplace before going home might be able to work longer if allowed to commute in an employer-provided vehicle it is not enough for the employer to simply state that it requires employees to commute in employer-owned vehicles question can an appointed executive or official have a portion of his salary paid to him as reimbursement for mileage phone calls etc and the balance as salary subject_to fica and withholding this depends upon what is meant by having a portion of his salary paid as reimbursement if this is simply a portion of his compensation that is deemed to be for expenses without evidence that this money reimburses expenses actually paid the answer is no to be excluded from wages reimbursements must be for actual documented expenses under an accountable_plan ie a reimbursement or other expense allowance arrangement set up by the employer code sec_62 and sec_1_62-2 income_tax regulations to qualify as a reimbursement or other expense allowance arrangement the arrangement must require that the employee substantiate all expenses to the employer the arrangement must also require that the employee return any amount in excess of substantiated expenses an expense should be substantiated within days after it is paid if the individual receives an advance any money not accounted for must be returned within days see sec_1_62-2 of the income_tax regulations defining a reasonable period for purpose of this section to substantiate the expense the employee must document the amount time and place of travel the business_purpose and the business relationship to the taxpayer of the people involved if the expense is for entertainment miscellaneous expenses must also be documented sec_1_274-5 income_tax regs in other words the substantiation requirement involves furnishing the employer a detailed breakdown of expenses backed up by receipts the employee must be required to document pub-140118-01 business_expenses must be required to return any portion of an advance that is not used and must comply with these requirements the government recently won a case in which the taxpayer paid its employees a so-called per_diem which bore no relationship to actual expenses the court held that the payments were wages subject_to income and fica_taxes to avoid classification of the payments as wages the employer was required to set up an accountable_plan as defined in code sec_62 worldwide labor support of mississippi v u s a f t r 2d s d mi sec_2001 question a town is seeking clarification of irs rules regarding reimbursement of employees for use of their vehicles in the employer’s business an employee is paid dollar_figurel0 per day in addition to his regular compensation to pick up and deliver mail between four schools and a central office an employee is paid dollar_figure per trip in addition to his regular compensation to deliver meals from two satellite kitchens to two receiving schools an employee is paid dollar_figure per hour for using his truck to plow snow during off hours answer the employees in and are using their own vehicles for business travel under these facts the payments are additional compensation subject_to income and employment_taxes the employees would be able to exclude mileage reimbursements from income and employment_taxes only if reimbursements were made under an accountable_plan as defined in code sec_62 and regulations employees must be required to keep track of actual mileage and submit documentation to their employer showing date traveled mileage and business_purpose the employer can reimburse the employee using the standard federal mileage rate of up to cents per mile for calendar_year if the employee receives more than the standard rate the excess is taxable and must be reported on the employee’s w-2 subject_to applicable income and fica_taxes these requirements as discussed above are found in code sec_62 and sec_1_62-2 income_tax regulations defining reimbursements and other expense allowance arrangements the service has recently won several cases on the issue of reimbursement arrangements which did not satisfy the rules for accountable plans trans-box systems v u s a f t r 2d ria 9th cir aff’g a f t r 2d ria n d cal 85_fsupp2d_962 n d ca escobar v commissioner tcmemo_2000_176 rejecting the theory that truck rental was a separate self-employment activity pub-140118-01 if plowing snow is simply an extension of employee 3’s regular services the dollar_figure per hour would be wages payment for_the_use_of the truck would have to be under an accountable_plan before it could be excluded from fica wages and taxable_income however it is possible that this worker is working in two capacities employee and independent_contractor for the individual to qualify as working in two capacities both the types of work and the manner of payment must be separate and distinct the irs will make this determination if the employer or the employee requests it by filing form ss-8 question are clerks of the works always employees an individual is an employee if under the common_law rules the relationship between the individual and the person for whom he or she performs services is the legal relationship of employee and employer code sec_3121 generally this relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished but also as to the details and means by which the result is accomplished in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if the employer has the right to do so sec_31_3121_d_-1 employment_tax regulations revrul_57_145 1957_1_cb_332 dealt with clerks of the works in a situation where there was sufficient right to control for them to be classified as employees a corporation contracted with a construction company to construct a building in accordance with plans prepared by a firm of architects the corporation also required the architects to visit the project to check the progress from time to time however in order to have constant supervision of the project the corporation engaged several individuals known in the building trade as clerks of the works these individuals were responsible to the corporation to assure that the construction work and materials used were of appropriate quality the clerks made their reports directly to the corporation which had the right to dismiss them they had no responsibility to the architectural firm at the request of the corporation the architectural firm paid the clerks from its own funds and was reimbursed by the corporation for the amounts advanced the clerks of the works were employees of the corporation for purposes of fica the architectural firm controlled the payment of wages and thus was responsible for the withholding of income and fica tax code sec_3401 we cannot say however that construction supervisors by whatever name are always employees today construction projects are more complex than in the year of the revenue_ruling construction supervision is now a highly skilled specialty and there are individuals and corporations that do nothing but manage construction projects and serve as expert witnesses in contract disputes consequently we must always consider the entire relationship of the parties to determine whether the pub-140118-01 construction manager is engaged in an independent trade_or_business or serving as an employee in other words apply the common_law rule question an adult education teacher is a school district employee in addition to her teaching job she performs services of editing and layout for a school district newsletter is the compensation_for the editing and layout work properly reported on her form_w-2 as wages for employment or is she an independent_contractor we do not have enough facts to answer this question to determine if the teacher is an employee or independent_contractor in the layout and editing job the school district would need to look at the common-law rules discussed in detail in publication l5-a if the school district can control what will be done and how it will be done the worker is an employee this is so even when the employee has a certain amount of freedom of action what matters is that the employer have the right to control the details of how the services are performed generally the determination involves questions of whether the service_recipient has behavioral control and economic control and of the relationship between the parties including any written contract concerning behavioral control does the individual do her editing work on school premises under supervision or does she work at home on her own computer who has final say about the appearance and content of the newsletter if the individual carries on an editing business and holds herself out to the public as an editor this is a factor favoring independent_contractor status does the service_recipient have economic control does the individual have a genuine possibility of profit or loss in the editing activity or does she essentially receive a salary is the position covered by the teachers’ retirement_system does the individual receive any employee_benefits in the editing job when analyzing the relationship of the parties one of the main questions is whether there is a written contract stating how the parties view their relationship the characterization given to the position in a contract is not determinative if that characterization does square with reality but in close cases it can be an important factor the service recognizes that an individual can work for one entity in a dual capacity in revrul_58_505 c b the officers of an insurance_company performed administrative duties for the company and also sold insurance policies under a standard independent_contractor agreement the service held that they worked in two distinct capacities employee and independent_contractor the ruling states that if pub-140118-01 the two services are interrelated the officers do not act in two separate capacities if however the services in the two capacities are separate and distinct then the status of each type of service must be considered separately this means that there is no interrelation either as to duties or remuneration in the two capacities in this case the two types of work are sufficiently different that it is possible thought not certain that the employee is working in two capacities question a municipality reimburses its retirees for the cost of medicare b premiums is this a taxable fringe benefit if the reimbursement is properly handled it can be tax-exempt sec_106 of the code excludes from gross_income employer-provided insurance coverage under an accident_or_health_plan retirees are treated like employees for this purpose revrul_82_196 1982_2_cb_53 revrul_75_539 1975_2_cb_45 revrul_62_199 1962_2_cb_38 reimbursement for the cost of medicare b premiums can be excluded from a retiree’s income the reimbursements have to be handled so as to ensure that they are for actual premiums_paid revrul_61_146 1961_1_cb_25 gives examples of acceptable methods of reimbursement the employer can reimburse the employee after receiving proof of prior payment of the premiums by the employee it can also issue the employee a check payable to medicare the medicare b premium reimbursements in this case would not be a taxable fringe benefit question a school district has no health insurance plan it gives employees cash from accounts_payable to pay for their own health insurance is this benefit taxable and subject_to fica yes cash given to employees in lieu of health insurance is taxable and should be reported as income and fica wages on form_w-2 if an employer issues a check to an employee to pay for health insurance without requiring proof of payment of premiums the amount is a taxable fringe benefit revrul_57_33 1957_1_cb_303 holding that payments made directly by an employer to employees pursuant to a union contract for the purpose of enabling the employees to purchase health insurance were wages for fica purposes question a town is required to pay retroactive pay increases please describe the applicable withholding requirements this type of payment is considered supplemental_wages supplemental_wages are compensation paid in addition to the employee’s regular wages for example pub-140118-01 bonuses commissions overtime pay awards prizes back pay taxable fringe_benefits and expense allowance payments paid under a nonaccountable_plan supplemental_wages can be paid for the same or a different period or without regard to a particular period if an employer pays supplemental_wages with regular wages but does not specify the amount of each the employer must withhold income_tax as if the total were a single payment for a regular payroll_period if the employer pays supplemental_wages separately or combines them in a single payment and specifies the amount of each the income_tax_withholding method depends partly on whether income_tax was withheld from regular wages 1l if income_tax was withheld from an employee’s regular wages the employer can use one of two methods for the supplemental_wages a withhold a flat without regard to exemptions or regular payment of wages b add the supplemental and regular wages for the most recent payroll_period then figure the income_tax_withholding as if the total were a single payment subtract the tax already withheld from the regular wages withhold the remaining tax from the supplemental_wages if the employer does not withhold income_tax from the employee’s regular wages use method b above this would occur for example when the value of the employee’s withholding_allowances claimed on form_w-4 is more than the employee’s wages see sec_31_3402_g_-1 of the employment_tax regulations for more information on this method supplemental_wages are subject_to fica_taxes regardless of the method used to withhold income_tax see publication l5 page question a teacher who is not of retirement age retires from service due to a permanent disability she was a member of the state teachers’ retirement_system and begins receiving annuity payments from the system later she returns to work for the same school district as a part-time tutor the school district has no agreement and the position is not covered by a state retirement_plan is she subject_to oasdi or medicare taxes it is our opinion that the teacher would not be subject_to oasdi tax as she would be regarded as a rehired annuitant she was a qualified_participant in the retirement_system and she is in pay status ie currently receiving retirement benefits consequently she is deemed to be a qualified_participant in the retirement_system pub-140118-01 without regard to whether she continues to accrue a benefit sec_31 b - d ii employment_tax regulations the teacher’s remuneration as a part-time tutor would be subject_to the medicare_tax if she was rehired after date question a school district hired a part-time special education director a rehired annuitant who previously worked for another school district she is currently paying the cost of her health insurance which is being deducted from her state retirement check she qualifies to obtain health insurance at the new school district she provides documentation of her payment of the insurance premium that is being deducted from her state retirement check if the school district reimburses her the full amount of this health insurance cost is the reimbursement taxable no the reimbursement is not taxable once the employee establishes proof of insurance and payment of the premiums revrul_61_146 1961_2_cb_146 describes methods by which an employer can pay its employees’ health insurance premiums in addition to paying them directly to the insurance_company the employer can reimburse the employee upon proof of prior payment of the premiums by the employee the employer can issue a check to the employee payable to the employee’s health insurance_company the employee being obligated to turn the check over to the insurance_company the employer can also issue a check made payable jointly to the insurance_company and the employee question a fire chief uses his own pickup truck for work he accounts for the business use of his truck and is reimbursed for his mileage he sometimes travels to and from the fire station outside of his regular work schedule is this considered commuting and would reimbursement be taxable this travel is commuting and it’s a personal_expense it does not matter if the fire chief is commuting outside of his regular work schedule any reimbursement would be taxable to the employee in 54_tc_874 the taxpayer a physician was not entitled to deduct the costs of traveling between his home and a hospital in connection with extra hospital duty in potenga v commissioner t c memo the tax_court held the fact that petitioner made more than one trip per day between her home and place of employment does not change the nature of the trips when a taxpayer travels between his place of employment and his home the expenses_incurred are still personal commuting expenses regardless of the number of trips made each day the court went on to say although commuting expenses are incurred in order to reach one’s place of employment they are treated as non-business expenses since their amount depends upon the place where one chooses to reside-a choice pub-140118-01 which results from personal and family considerations this reasoning applies equally to the expenses of commuting for regular duty or for extra days question a town has a sheltered_workshop where two disabled employees do cleaning chores it has also hired two people who use wheelchairs to wipe tables one hour each day for dollar_figure per hour are these amounts reportable as income and subject_to fica tax all income is taxable unless it is excluded from taxation by some specific code provision sec_61 no exclusion appears to apply to these payments whether the workers’ earnings are subject_to fica tax depends upon whether they are common- law employees receiving remuneration for employment the service’s position on the application of fica tax to the earnings_of workers in sheltered workshops is set forth in revrul_65_165 1965_1_cb_446 dealing in part with the following two fact patterns fact pattern individuals in training the individuals were given orientation and training for weeks in a sheltered_workshop operated by a 501_c_3_organization the program was designed to prepare the individuals to work in private industry but in fact few were able to do so they received an allowance but the purpose of this phase was training these workers were not employees the facts were that at this stage no employment_relation was intended fact pattern regular workshop workers an individual who completed training could continue to work in the workshop temporarily while awaiting placement in private industry or permanently if he or she was unable to find a job the organization provided working conditions and pay scales comparable to private industry in the sense that it paid a sub-minimum wage compensating the workers on a pro-rated basis relative to the commercial value of their work workers got some benefits such as vacations and bonuses they could be discharged if their work was not satisfactory here an employment relationship was intended these workers were employees the facts presented are insufficient to determine whether the workers in question are subject_to control sufficient for them to be common_law employees we think it is implied that the individuals are common-law employees they do not appear to be in a training program they are regularly employed and those cleaning tables are paid a minimum wage if an employment relationship is intended the wages are subject_to fica tax 3the service’s position is still expressed in revrul_65_165 and not in private letter rulings pub-140118-01 question is payment received for jury duty subject_to income_tax what if jurors are paid for mileage from home to the courthouse amounts received for jury duty are includible in gross_income sec_1 a income_tax regulations reimbursement for travel to and from the courthouse is for commuting expenses and is also includible in gross_income there is an exception to this rule if an employee must surrender the jury duty pay to her employer in order to receive her normal compensation then the amount of jury duty pay may be claimed as an above-the-line deduction in determining adjusted_gross_income code sec_62 in this situation the deduction for jury duty pay should be included in the total on line of form_1040 tax_year question an employee of a town was laid off during the period when he was receiving severance_pay he died the remaining severance_pay is paid to his widow the beneficiary before the end of the calendar_year when the employee died how is the payment of the severance_pay treated for purposes of income_tax fica tax and information reporting severance_pay is typically wages subject_to fica tax because the employee fully earned the right to the severance_pay before death any payment made to a beneficiary or the estate of a former employee after the end of the calendar_year when the employee died is exempt from fica however code sec_3121 payments made to a beneficiary or the decedent’s estate before the close of the taxable_year in which the decedent dies are subject_to fica_taxes for income_tax purposes however these amounts are taxable to the beneficiary or the estate they should be reported to the beneficiary or the estate on form 1099-misc to ensure that the deceased employee receives proper social_security and medicare credit severance_pay earned by the deceased employee before his death should be reported on form_w-2 as social_security wages and medicare wages on the decreased employee’s final form_w-2 however only the income paid to the decedent should appear as wages tips other compensation revrul_86_109 1986_2_cb_196 question a public agency obtains financing for low-income or first-time homebuyers to assist them in purchasing homes the agency retains the services of an attorney to conduct closings on the properties the agency issues one check to the attorney to be deposited in escrow the amount of the check includes the proceeds of the loans as well as the closing fees for multiple properties the closing costs include pub-140118-01 legal fees and other settlement expenses the agency must issue a form_1099 to the attorney what amount should it report the gross amount the amount of the closing costs or only the amount of the legal fees in the facts presented the agency hired the attorney and is obligated to pay the legal fees it is paying its own legal fees not those of the homebuyers such fees are reportable to the attorney under code sec_6041 that section requires information reporting by persons engaged in a trade_or_business and making payment to another person in the course of such trade_or_business of fixed or determinable income of dollar_figure or more the legal fees paid to the attorney represent fixed or determinable income to him if the fees total dollar_figure or more they should be reported to the attorney on a form 1099-misc as nonemployee compensation in box the amount of the legal fees in this situation should be known to the agency however if they are not then no part of the amount_paid to the attorney is reportable under code sec_6041 instead the entire amount_paid to the attorney is reportable under sec_6045 which requires information reporting by any person engaged in a trade_or_business with respect to payments made to an attorney in connection with legal services this requirement applies to the gross_proceeds paid to the attorney not just the amount that is fixed or determinable income to the attorney the gross_proceeds reportable under this section are included on form 1099-misc box sec_6045 applies to payments made after date the gross amount_paid to the attorney need not be reported under sec_6045 if any portion of that payment is reportable to the attorney under sec_6041 or would be reportable if not for the dollar amount_involved or payments to employees thus if the agency must report the legal fees paid to the attorney under sec_6041 or would be required to report were it not for the fact that the amount is under dollar_figure it does not have the obligation to report the gross_proceeds paid under sec_6045 finally the exception for reporting payments to a corporation does not apply reporting is required for payments to an attorney or law firm that is a corporation if you have any questions please contact elizabeth edwards of this office at
